Title: From Ward Nicholas Boylston to John Quincy Adams, 15 May 1819
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My Dear Sir—
					Princeton May 15th 1819
				
				I have long meditated writeing you; but have always been reminded that I was either robbing you of your moments of leisure, or instrusively interrupting the important, and incessant employment which the duties of your high station has imposed on you—I was also kept back by the hope of seeing you and Mrs Adams in Boston sometime last month, but in this I found my self as much dissappointed, as I was last year, when you was there; on hearing thro’ the medium of the Newspapers (which I do not often see here,) I went from this place, for that purpose, but found myself too late, you haveing left Town a few days previous to our arrival in BostonI wish much, to consult you on a successor to the proffessorship of Rhetorick and Oratory at Cambridge—I never approved of Mr: McKean, or am I more satisfied with the appointment of Mr Norton, tho’ as to his talents as a writter there can be no Objection, but he combines no other requisite to give either Interest, effect, or popularity to his appointment; or am I altogether satisfied with the Line adopted by the Corporation of giveing it, to a Theological Character, yet I admit it is one of the most difficult & important stations in the University to fill with a suitable CandidateI have fully expressed this Opinion to the members of the Corporation, individually and I believe they will be induced to attend to this, and several other Intimations I have given themI wish my Dear Sir for your advice and assistance, in the nomination of such a one, as would from your views, may be adequate, as possessing the requisite talents for that office.—I care little of which State of the Union he is from, if he be but a Native Citizen—Mr Norton must, & will resign, the public opinion is not with him, and a consiousness of his own defects must convince him he ought to give place to another. Your sons Masters John & Charles, gratified us by passing their spring Holidays on Jamaica plain—If ever parents had cause to be vain of their children theirs are excuseable for any excess—I am in hopes of geting them here, the next vacation if the President will consentI have now to present my petition to you & Mrs Adams, that either on your way to, or from Quincey if you pass thro’ Worcester, you wou’d make us a visit, at this place, you know not how sincerely happy you will make Mrs. Bolyston & myself by such a favor—It is with great regret we have heard of Mrs Adams, being out of Health she may be assured, that no climate in the United States, dureing the Summer Months, wou’d be more favorable to her reganing it, than at this place—Mrs Boylston requests me, to say that every attention on her part, shall be exerted, to make the séjour agreable to you both—I had a very affectionate Letter from the President by the last mail, he speaks his own health, & those of the family being uninterrupted, by any indisposition—Mrs Boylston, unites in best regards to Mrs Adams and respects to you—With the assurances of my best wishes / I am / My Dear Sir / Your faithfull & Obedt Servt
				
					Ward Nichs Boylston
				
				
					PS—It is probable you may have previouly heard some account, of an Institution I establish’d last year at Harvard Colege giveing prizes for Elocution to such Students as shoul’d be intitled to receive them according to the Instrument, which I take leave now to Inclose a Copy, and to ask your perusal, with such hints as you judge wou’d improve it—which has met with a very encourageing Reception from the Public, and promises, to be important to the University—The day mentiond in the Institution was changed to the day after Commencement and was attended by a much larger assembly of polish’d society than the day before—
				
			